UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2007 Commission file number 001-33262 MERUELO MADDUX PROPERTIES, INC. (Exact name of registrant as specified in its charter) Delaware 20-5398955 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 761 Terminal Street, Building 1, Second Floor, Los Angeles, California 90021 (Address of principal executive offices) (Zip Code) (213) 291-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of the registrant’s common stock outstanding as of November 13, 2007 was 85,847,700 ($.01 par value). MERUELO MADDUX PROPERTIES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Item No. Form10-Q Report Page PART I FINANCIAL INFORMATION 1. Consolidated and Combined Financial Statements Unaudited Condensed Consolidated Balance Sheet of the Company as of September 30, 2007 and Condensed Combined Balance Sheet of Meruelo Maddux Properties (the Predecessor) as of December 31, 2006 1 Unaudited Condensed Consolidated Statement of Operations of the Company for the Period from January 30, 2007 through September 30, 2007 and Unaudited Condensed Combined Statement of Operations of Meruelo Maddux Properties (the Predecessor) for the Period from January 1, 2007 through January 29, 2007 and for the Nine Months Ended September 30, 2006 2 Unaudited Condensed Consolidated Statement of Cash Flows of the Company for the Period from January 30, 2007 through September 30, 2007 and Unaudited Condensed Combined Statements of Cash Flows of Meruelo Maddux Properties (the Predecessor) for the Period from January 1, 2007 through January 29, 2007 and for the Nine Months Ended September 30, 2006 3 Notes to Unaudited Condensed Consolidated and Combined Financial Statements 4 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 3. Quantitative and Qualitative Disclosure About Market Risk 24 4T. Controls and Procedures 25 PARTII OTHER INFORMATION 1. Legal Proceedings 26 1A. Risk Factors 26 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 3. Defaults Upon Senior Securities 27 4. Submission of Matters to a Vote of Security Holders 27 5. Other Information 27 6. Exhibits 27 SIGNATURES MERUELO MADDUX PROPERTIES, INC., AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) CONDENSED CONSOLIDATED AND COMBINED BALANCE SHEETS (In thousands, except for share data) Meruelo Maddux Properties, Inc. The Predecessor September 30, 2007 December 31, 2006 (Unaudited) ASSETS Cash and cash equivalents $ 11,175 $ 2,381 Restricted cash 7,432 2,327 Accounts receivable 2,256 2,103 Rental properties, net 305,260 216,972 Real estate held for development 437,646 277,837 Other assets, net 4,045 6,437 TOTAL ASSETS $ 767,814 $ 508,057 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 4,905 $ 7,081 Accrued expenses and other liabilities 17,790 49,163 Due to affiliates, net - 4,227 Notes payable secured by real estate 294,594 342,643 Note payable to CalPERS - 150,000 Deferred taxes, net 39,560 - TOTAL LIABILITIES $ 356,849 $ 553,114 Commitments and contingencies – – Common stock, $.01 par value, 200,000,000 shares authorized, 85,844,900 shares issued and outstanding as of September 30, 2007 858 4 Additional paid in capital 441,953 11,663 Affiliate notes receivable (22,614 ) (24,673 ) Retained earnings (deficit) (9,232 ) (32,051 ) Total stockholders' equity (deficit) 410,965 (45,057 ) Total liabilities and stockholders' equity $ 767,814 $ 508,057 See accompanying notes to the condensed consolidated and combined financial statements. 1 Table of Contents MERUELO MADDUX PROPERTIES, INC., AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) CONDENSED CONSOLIDATED AND COMBINED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) Meruelo Maddux Properties, Inc. The Predecessor Meruelo Maddux Properties, Inc. The Predecessor The Predecessor Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Period January 30, 2007 through September 30, 2007 Period January 1, 2007 through January 29, 2007 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Revenue Rental income $ 5,980 $ 5,461 $ 15,328 $ 1,957 $ 17,285 $ 16,085 Management fees 68 38 188 12 200 248 Interest income 523 693 2,552 205 2,757 2,945 Other income 80 226 226 28 254 395 Total Revenue 6,651 6,418 18,294 2,202 20,496 19,673 Expenses Rental expenses 3,776 2,482 9,527 999 10,526 6,380 Interest expense 2,667 4,555 6,839 2,205 9,044 18,394 Depreciation and amortization 1,557 1,037 4,301 374 4,675 2,864 General and administrative 2,721 1,495 6,859 628 7,487 3,999 Total Expenses 10,721 9,569 27,526 4,206 31,732 31,637 Operating loss (4,070 ) (3,151 ) (9,232 ) (2,004 ) (11,236 ) (11,964 ) Discontinued operations: Gain on sale of real estate - 1,329 Loss before income taxes (4,070 ) (3,151 ) (9,232 ) (2,004 ) (11,236 ) (10,635 ) Provision (benefit) for income taxes - Net loss $ (4,070 ) $ (3,151 ) $ (9,232 ) $ (2,004 ) $ (11,236 ) $ (10,635 ) Basic and diluted loss per share (0.05 ) N/A (0.11 ) N/A (0.13 ) N/A Weighted average common shares outstanding - basic and diluted 85,840,448 N/A 85,459,086 N/A 85,459,086 N/A See accompanying notes to the condensed consolidated and combined financial statements. 2 Table of Contents MERUELO MADDUX PROPERTIES, INC., AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) CONDENSED CONSOLIDATED AND COMBINED STATEMENTS OF CASH FLOWS (Unaudited and in thousands) Meruelo Maddux Properties, Inc The Predecessor The Predecessor Period January 30, 2007 Period January 1, 2007 Nine Months Ended Nine Months Ended Thru September 30, 2007 Thru January 29, 2007 September 30, 2007 September 30, 2006 Cash flows from operating activities: Net loss $ (9,232 ) $ (2,004 ) $ (11,236 ) $ (10,635 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Gain on sale of real estate – – – (1,329 ) Depreciation and amortization 4,301 374 4,675 2,864 Stock-based compensation expense 1,339 – 1,339 – Interest income on affiliate notes receivable (454 ) (205 ) (659 ) (2,945 ) Amortization of deferred loan costs 257 75 332 811 Excess tax benefit from stock-based compensation (549 ) – (549 ) – Changes in operating assets and liabilities: Accounts receivable (1,020 ) 167 (853 ) (1,085 ) Other assets (492 ) 126 (366 ) (191 ) Accounts payable (2,875 ) 1,398 (1,477 ) 656 Accrued expenses and other liabilities 2,380 295 2,675 1,162 Net cash (used in) provided by operating activities (6,345 ) 226 (6,119 ) (10,692 ) Cash flows from investing activities: Acquisition of real estate (101,607 ) (1,875 ) (103,482 ) (22,894 ) Expenditures for improvements to real estate (57,018 ) (1,576 ) (58,594 ) (10,970 ) Investment in (repayment of) affiliate notes receivable 342 (376 ) (34 ) (3,962 ) Proceeds from sale of real estate – – – 5,476 Payment of deferred interest on notes payable to CalPERS (32,635 ) – (32,635 ) – Change in restricted cash (5,385 ) 280 (5,105 ) (1,835 ) Net cash used in investing activities (196,303 ) (3,547 ) (199,850 ) (34,185 ) Cash flows from financing activities: Proceeds from equity offering 455,500 – 455,500 – Payment of offering costs (35,965 ) (273 ) (36,238 ) – Distribution to Predecessor (2,772 ) – (2,772 ) – Proceeds from (payments of) amounts due to affiliates (5,517 ) 1,290 (4,227 ) 3,517 Proceeds from notes payable 93,043 910 93,953 77,575 Principal payments on notes payable (142,002 ) – (142,002 ) (42,450 ) Repayment of CalPERS note payable (150,000 ) – (150,000 ) – Excess tax benefit from stock-based compensation 549 – 549 – Net cash provided by financing activities 212,836 1,927 214,763 38,642 Net increase (decrease) in cash and cash equivalents 10,188 (1,394 ) 8,794 (6,235 ) Cash and cash equivalents at beginning of period 987 2,381 2,381 9,495 Cash and cash equivalents at end of period $ 11,175 $ 987 $ 11,175 $ 3,260 Supplemental disclosure of non-cash investing and financing activities: Accrual for real estate improvements and purchases included in real estate held for development $ 5,225 $ 40,619 $ 5,225 $ 30,670 Fair market value of rental properties acquired from minority interests of predecessor (26,652 ) – (26,652 ) – Fair market value of real estate held for development acquired from minority interests of predecessor (62,716 ) – (62,716 ) – Accounts receivable from minority interests of predecessor included in additional paid in capital 700 – 700 – Unamortized predecessor loan costs included in additional paid in capital 2,425 – 2,425 – Recognition of deferred revenue related to affiliate note receivable 2,752 – 2,752 – Deferred tax adjustment related to rental properties 5,811 – 5,811 – Deferred tax adjustment related to real estate held for development (8,804 ) – (8,804 ) – See accompanying notes to the consolidated and combined financial statements. 3 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS September30, 2007 (Unaudited) 1. ORGANIZATION AND DESCRIPTION OF THE BUSINESS In this report, unless the context suggests otherwise, references to “our company,” “we,” “us” and “our” mean Meruelo Maddux Properties, Inc. and its subsidiaries. Meruelo Maddux Properties, Inc. is a Delaware corporation incorporated on July5, 2006 to acquire substantially all of the interests and assets and to succeed to the business of a combination of entities, the controlling interest in which was owned by Richard Meruelo and a non-controlling interest in which was owned by John Charles Maddux. We refer to the collection herein as our “predecessor” or our “predecessor business.” Our predecessor business owned development projects in Southern California and rights to acquire additional projects. Our company is a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown LosAngeles and other densely populated urban areas in California that are undergoing demographic or economic changes. We began substantial operations on January30, 2007, when we completed our initial public offering (our “IPO”) and concurrently consummated certain other transactions that we refer to as our “formation transactions.” The formation transactions and IPO were designed to (i)allow us to acquire and continue the operations of our predecessor business, (ii)pay down existing mortgage debt, (iii)payoff a mezzanine loan facility from the State of California Public Employees’ Retirement System, or CalPERS, (iv)provide capital for future acquisitions, (v)fund future development costs, and (vi)establish a capital reserve for general corporate purposes. On January30, 2007, we consummated our IPO and sold to the public 40,000,000 shares of our common stock at $10.00 per share. On February14, 2007, the underwriters of our IPO exercised their option to purchase an additional 5,550,000 shares of our common stock at $10.00 per share. Including the shares issued in the over-allotment option, we raised approximately $425.7 million in proceeds in our IPO, after the underwriting discount but before expenses related to the IPO. Our company’s operations are predominantly carried on through, and its assets are owned though, Meruelo Maddux Properties, L.P., which we refer to as our operating partnership. As of September30, 2007, we held a 99.6% interest in our operating partnership. We are structured as a taxable corporation under Subchapter C of the Internal Revenue Code of 1986, as amended (the “Code”), and refer to our structure as an Up-C structure, which is similar to the umbrella partnership real estate investment trust, or UPREIT, structure used by many real estate investment trusts, or REITs. As of September30, 2007, the total number of shares of our common stock outstanding was 85,844,900. As of September30, 2007, we own, lease with rights to purchase and have rights to acquire interests in 27 rental properties and 29 properties held for real estate development. Most of our projects are located in or around the downtown area of LosAngeles, and all of our projects are in Southern California. We focus on properties that have alternate, more profitable uses achievable through major renovation, redevelopment or development. Our projects are predominantly located in a densely urban, multi-ethnic environment and involve numerous local entitlement, property assemblage and physical challenges. We are committed to responsible property investing that has economic, environmental and social benefits. Our development activities include urban infill projects that are expected to meet the demands of urban communities and that utilize or upgrade existing infrastructure instead of creating new infrastructure. Many of our projects will locate businesses, customers and employees close to each other and close to existing public transit systems. As of September30, 2007 through our operating partnership, we have 100% ownership interest in the executory purchase agreements of each of our projects. Prior to our IPO, the predecessor business owned substantially 100% of the combined interests in these entities through limited liability companies and S-corporations. For further information, refer to the Combined Financial Statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 4 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements of Meruelo Maddux Properties, Inc. are presented on a consolidated basis and include all of the accounts of our company, our operating partnership and the subsidiaries of our Operating Partnership, all of which we control. The exchange of entities or interests held by Richard Meruelo in our formation transactions was accounted for as a reorganization of entities under common control and, accordingly, related assets and liabilities were reflected at their historical cost basis. The acquisition of the interests held by John Charles Maddux in our formation transactions was accounted for as a purchase and, accordingly, the related assets and liabilities were reflected at their fair market value. Our predecessor business was a combination of entities whose controlling interest was owned by Richard Meruelo and non-controlling interest is owned by John Charles Maddux. The accompanying combined financial statements represent the historical financial statements of our predecessor. All significant intercompany balances and transactions have been eliminated in the consolidated or combined financial statements. Cash and Cash Equivalents Cash and cash equivalents consist of highly liquid investments with original maturities of three months or less when acquired. Restricted Cash Restricted cash consists of interest reserves and tax impounds required under the related loan agreements. Rents and Other Receivables Our company maintains an allowance for doubtful accounts that may result from the inability of tenants to make required payments. We specifically analyze accounts receivable and historical bad debts, tenant creditworthiness and current economic trends when evaluating the adequacy of the allowance for doubtful accounts. In addition, if a tenant fails to make contractual payments beyond any allowance, we may recognize bad debt expense in future periods equal to the amount of unpaid rent and deferred rent. Rental Properties Rental properties, including land, building improvements and capitalized leasing commissions, are stated at cost, less accumulated depreciation. We are required to make subjective assessments as to the useful lives of our assets for purposes of determining the amount of depreciation to record on an annual basis with respect to our buildings and building improvements. These assessments are primarily based upon our decision to either develop or operate a property. For example, if we determine that we will be developing a property and the building will be replaced upon commencement of construction, the estimated useful life will be the time from the date of purchase to the estimated date of demolition. Upon completion of the assessment, buildings and building improvements are depreciated over estimated useful lives ranging from 2 to 39 years. Tenant improvements are depreciated over the term of the respective tenant leases. Capitalized lease commissions are amortized over the term of the related leases. Costs related to the acquisition and improvement of the rental properties are capitalized, while expenses for repairs and maintenance are charged to operations as incurred. Certain expenses such as property taxes, utilities and repair and maintenance costs are chargeable to the tenants as provided in their lease agreements. Such reimbursements are recorded as rental income in the consolidated and combined statements of operations. Costs related to terminated deal costs are expensed when we cease due diligence and related acquisition efforts. The acquisition of real estate properties is accounted for in accordance with SFAS No.141, Business Combinations (“SFAS 141”)whereby the value of real estate acquired is allocated between land, buildings and improvements, acquired leasing commissions and tenant coordination costs, and to acquire above- and below-market leases and tenant relationships. The fair value of tangible assets is determined on an “as-if-vacant” basis based upon comparable sales and other relevant information obtained in connection with the acquisition of the property. The estimated fair value of acquired in-place at-market leases are the costs we would have incurred to lease property to the occupancy level of the property at the date of acquisition. Such estimate includes the fair value of leasing commissions and legal costs that would be incurred to lease the 5 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS property to this occupancy level. Additionally, we evaluate the time period over which such occupancy level would be achieved and include an estimate of the net operating costs (primarily real estate taxes, insurance and utilities) incurred during the lease-up period, which generally ranges up to eight to nine months. These allocations have a direct impact on our results of operations as allocations between land, buildings and improvements because, if we were to allocate more value to land, there would be no depreciation with respect to such amount. If we were to allocate more value to the buildings as opposed to allocating the value of tenant leases, this amount would be recognized as an expense over a much longer period of time, since the amounts allocated to buildings are depreciated over the estimated lives of the buildings whereas amounts allocated to tenant leases are amortized over the terms of the leases. Real Estate Held for Development Real estate held for development includes land and buildings (at cost) we intend to or have begun developing. Project costs associated with the development and construction of a real estate project are capitalized as construction in progress. In addition, interest, loan fees, real estate taxes, general and administrative expenses that are directly associated with the development are also capitalized in the period in which they are incurred. Once the real estate project is completed, the costs capitalized to construction in progress and the land and building costs associated with the completed project are transferred to rental properties on the consolidated balance sheet as the historical cost of the project. Impairment of Long-Lived Assets Management assesses whether there has been impairment in the value of its long-lived assets whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount to the undiscounted future cash flows expected to be generated by the asset. If the current carrying value exceeds the estimated undiscounted cash flows, an impairment loss is recorded equal to the difference between the asset’s current carrying value and its value based on the discounted estimated future cash flows. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less costs to sell. Based on such periodic assessments, no indications of impairment were identified as of September 30, 2007 or December31, 2006. Deferred Loan Costs Costs incurred in issuing secured notes payable are capitalized. Deferred loan costs are included in other assets in the balance sheets. The deferred loan costs are amortized to interest expense over the life of the related loan. Any unamortized amounts upon early repayment of secured notes payable are written off to amortization expense in the period of repayment. Unamortized amounts on loans repaid in connection with the formation transactions were written off against additional paid in capital. Revenue Recognition Revenue is recognized in accordance with Staff Accounting Bulletin No.104 of the Securities and Exchange Commission, Revenue Recognition (SAB104), as amended. SAB104 requires that four basic criteria must be met before revenue can be recognized: persuasive evidence of an arrangement exists; the delivery has occurred or services rendered; the fee is fixed and determinable; and collectibility is reasonably assured. All leases are classified as operating leases and minimum rents are recognized on lease terms exceeding one year on a straight-line basis over the term of the respective leases. The excess of rents recognized over amounts contractually due pursuant to the underlying leases is included in accounts receivable in the consolidated or combined balance sheets. Recoveries from tenants for common area maintenance expenses, real estate property taxes and other recoverable operating expenses are recognized as revenue in the period the associated costs are incurred. In addition, the company records a capital asset for leasehold improvements constructed by us that are reimbursed by tenants, with the offsetting amount recorded to deferred revenue which is included in accrued expenses and other liabilities. The deferred revenue is amortized as additional rental revenue over the life of the related lease. Rental revenue from month-to-month leases or leases with no scheduled rent increases or other adjustments is recognized on a monthly basis when earned. Lease termination fees are recorded when the related leases are canceled and the company has no continuing obligation to provide services to such former tenants. Lease termination fees are included in rental revenues and were not material for the three and nine months ended September30, 2007 and 2006. 6 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS The company recognizes gains on sales of real estate pursuant to the provisions of SFAS No.66, Accounting for Sales of Real Estate (“SFAS 66”). The specific timing of a sale is measured against various criteria in SFAS 66 related to the terms of the transaction and any continuing involvement in the form of management or financial assistance associated with the property. If the sales criteria are not met the company defers gain recognition and accounts for the continued operations of the property by applying the finance, installment or cost recovery methods, as appropriate, until the sales criteria are met. Fair Value of Financial Instruments The methods and assumptions used to estimate the fair value of financial instruments include available market information and appropriate valuation methods. Considerable judgment is necessary to interpret market data and develop estimated fair values. The use of different market assumptions or estimation methods may have a material effect on the estimated fair value amounts. Accordingly, estimated fair values are not necessarily indicative of the amounts that could be realized in current market exchanges. Cash, restricted cash, accounts receivable, other assets, accounts payable, accrued expenses and other liabilities — carrying amounts approximate fair value because of the short-term maturities of these instruments. Notes payable — carrying amounts approximate fair value because of the short-term maturities of notes and interest rates are generally based on market rates. Estimates Used in the Preparation of Financial Statements The preparation of financial statements, in conformity with U.S. generally-accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Included as part of management’s estimates and assumptions is our ability to continue as a going concern which takes into account certain significant conditions and events, including our ability to repay or refinance short-term debt, and to obtain appropriate entitlements to proceed with planned development activities. Additionally, management’s plans include estimates and assumptions which may be impacted by changes in economic conditions, including interest rates, construction costs and real estate values. Actual results could significantly differ from those estimates. Equity Offering Costs Underwriting commissions and costs and expenses from our January30, 2007 IPO are reflected as a reduction to additional paid-in-capital. Income Taxes We are subject to federal income taxes in the United States, the State of California and local jurisdictions in which we operate. We account for income taxes according to Statement of Financial Accounting Standards No.109, Accounting for Income Taxes (“SFAS 109”). SFAS109 requires the recognition of deferred tax assets, net of applicable reserves, related to net operating loss carryforwards and certain temporary differences. The standard requires recognition of a future tax benefit to the extent that realization of such benefit is more likely than not. Otherwise, a valuation allowance is applied. Earnings (loss) per Share Basic earnings (loss) per share is calculated based on the weighted average number of shares outstanding during the period. The computation of dilutive earnings (loss) per share includes the effect of the vesting of unvested restrictive stock and long-term incentive plan units (“LTIP units”) that have been granted, all calculated using the treasury stock method. The effect of the vesting of unvested restricted stock and LTIP units that have been granted is not dilutive for the period from January30 through September30, 2007. 7 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS Share-Based Compensation We have awarded stock-based compensation to employees and members of our Board of Directors in the form of restricted shares and LTIP units. These awards are accounted for under FAS No.123R (revised 2004), Share-Based Payment (FAS123R). This pronouncement requires that we estimate the fair value of the awards and recognize this value over the requisite vesting period. Accordingly, restricted shares are accounted for based on their fair market value at the date of grant and amortized over the vesting period. We used a third-party consultant to estimate the fair value of our LTIP units. The fair value is based on the market value of our common shares on the date of the grant and a discount for post-vesting probabilities and other restrictions. Segment Disclosure SFAS No.131, Disclosures about Segments of an Enterprise and Related Information, established standards for disclosure about operating segments and related disclosures about products and services, geographic areas and major customers. Our company currently operates in one business segment: the acquisition, development, ownership, and management of commercial real estate (whether office, commercial, or residential). Additionally, our company operates in one geographic area: California. The products and services offered include rental of office, commercial, and residential space to tenants, parking and other tenant services. Recently Issued Accounting Literature In June 2006, the FASB issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (FIN 48), to create a single model to address accounting for uncertainty in tax positions. FIN 48 clarifies the accounting for income taxes, by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. We adopted FIN 48 on January1, 2007. Based on our evaluation, we have concluded that there are no significant uncertain tax positions requiring recognition in our financial statements at September 30, 2007. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 provides guidance for using fair value to measure assets and liabilities. This statement clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing the asset or liability. SFAS 157 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data. SFAS 157 applies whenever other standards require assets or liabilities to be measured at fair value. This statement is effective in fiscal years beginning after November15, 2007. We do not expect that the adoption of this standard will have a material effect on our financial position and results of operations. 3. ACQUISITION OF MINORITY INTERESTS In connection with the IPO formation transactions, the company acquired the non-controlling minority interests in the predecessor owned by John Charles Maddux. The acquisition cost, net of cash acquired of such minority interests, was approximately $51.4 million and was accounted for as a purchase in accordance with SFAS 141. The following summarizes the allocation of estimated fair values at the date of acquisition which reflects adjustments recorded to the allocation between land and building and improvements, and is considered preliminary due to the on-going analysis of the tax basis of certain assets acquired and liabilities assumed (in thousands). Land $ 84,664 Building and improvements 4,704 Accounts receivable and other assets 509 Accounts payable (1,256 ) Accrued expenses and other liabilities (534 ) Deferred tax liabilities (36,640 ) Net acquisition cost $ 51,447 8 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 4. RENTAL PROPERTIES Rental properties consist of the following: September30, 2007 (unaudited) December31, 2006 Rental properties (in thousands) Land $ 189,919 $ 92,406 Building and improvements 133,455 138,725 323,374 231,131 Less: Accumulated depreciation (18,114 ) (14,159 ) $ 305,260 $ 216,972 We have 27 rental properties as of September 30, 2007, and 24 as of December31, 2006, with each located in Southern California.Depreciation expense on buildings and building improvements was approximately $1.2 million and $0.8 million for the three months ended September 30, 2007 and 2006, respectively. Depreciation expense on buildings and building improvements was approximately $4.0 million and $2.4 million for the nine months ended September 30, 2007 and 2006, respectively. 5. REAL ESTATE HELD FOR DEVELOPMENT Real estate held for development consists of the following: September30, 2007 (unaudited) December31, 2006 Real estate held for development (in thousands) Land $ 279,818 $ 171,158 Building and improvements 14,560 16,761 Construction in process 143,268 89,198 $ 467,646 $ 277,837 As of September 30, 2007 and December31, 2006, we owned 29 and 30 properties held for real estate development respectively, and construction in process includes costs related to ongoing build-to-suit construction agreements and other acquisition deposits totaling $12.7 million and $10.1 million, respectively, (See Note13). Interest capitalized for the three months ended September30, 2007 and 2006 was approximately $3.4 million and $7.9 million, respectively. Interest capitalized for the nine months ended September30, 2007 and 2006 was approximately $11.9 million and $23.8 million, respectively. 9 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 6. OTHER ASSETS Other assets consist of the following: September30, 2007 (unaudited) December31, 2006 Other assets (in thousands) Deferred loan costs $ 1,536 $ 5,420 Intangible assets – in-place leases 1,209 1,209 Machinery and equipment 1,995 1,637 Deposits and prepaid expenses 1,689 1,216 Other 279 310 6,708 9,792 Accumulated amortization and depreciation (2,663 ) (3,355 ) $ 4,045 $ 6,437 7. ACCRUED EXPENSES AND OTHER LIABILITIES Accrued expenses and other liabilities consist of the following: September30, 2007 (unaudited) December31, 2006 Accrued expenses and other liabilities (in thousands) Accrued interest – CalPERS note $ — $ 31,565 Deferred revenue – Taylor Yards 8,400 11,152 Accrued interest – mortgage debt 2,093 1,962 Tenant security deposits 1,900 1,854 Accrued property taxes 2,605 1,348 Other 2,792 1,282 $ 17,790 $ 49,163 10 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 8. NOTES PAYABLE SECURED BY REAL ESTATE Fixed rate mortgage notes consist of the following (in thousands): PROJECT NAME Interest Rate Maturity Date Balance Balance 9/30/2007 12/31/2006 Seventh Street Produce Market/Alameda Square 6.75 % November 30, 2008 $ 50,805 $ 51,829 Meruelo Wall Street 6.25 % July 5, 2008 20,824 21,122 2000 San Fernando Road 7.63 % April 1, 2012 13,504 - Crown Commerce Center 7.48 % September 5, 2011 10,359 10,458 Seventh Street Produce Market/Alameda Square 8.00 % October 31, 2007 (2) 10,000 10,000 Washington Cold Storage 6.93 % April 13, 2016 9,745 9,859 1800 E. Washington Blvd. (3) 7.49 % October 1, 2017 9,100 - 2131 Humboldt Street 6.50 % January 1, 2011 7,000 7,000 420 Boyd Street 7.49 % June 15, 2012 5,950 - Santa Fe Plaza 7.49 % October 1, 2017 3,170 - 1500 Griffith Avenue 7.00 % January 24, 2013 3,000 3,000 905 E. 8th Street 6.95 % January 15, 2009 (4) 1,950 1,950 500 Mateo Street 7.00 % March 1, 2016 685 804 1800 E. Washington Blvd. (3) 12.00 % October 27, 2007 - 8,250 South Park Towers(1) 18.00 % September 30, 2007 - 18,550 Meruelo Wall Street(1) 12.00 % January 13, 2007 - 3,782 Transamerica Lofts(1) 9.00 % February 25, 2015 - 697 Musica Latina(1) 9.77 % November 1, 2008 - 650 Transamerica Lofts(1) 8.00 % April 1, 2008 - 312 Seventh Street Produce Market/Alameda Square(1) 9.261 % December 15, 2007 - 13 Seventh Street Produce Market/Alameda Square(1) 9.159 % September 15, 2007 - 9 Seventh Street Produce Market/Alameda Square(1) 9.94 % May 8, 2007 - 9 Total Fixed Rate Mortgage Notes $ 146,092 $ 148,294 11 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 8. NOTES PAYABLE SECURED BY REAL ESTATE (continued) Variable rate mortgage notes consist of the following (in thousands): PROJECT NAME Interest Rate Maturity Date Balance Balance 9/30/2007 12/31/2006 South Park Towers Prime November 14, 2007 (5) $ 25,000 $ 25,000 Union Lofts Mini Permanent Loan 1 month LIBOR plus 1.65% March 1, 2009 (6) 22,380 13,871 Sky Arc Prime plus .75% October 1, 2007 (7) 19,000 19,000 Ullman Tower One Prime November 1, 2007 (8) 11,265 10,583 Southern California Institute of Architecture Prime plus .25% August 1, 2011 10,218 10,271 Barstow Produce Center Construction Loan Prime plus .50% December 14, 2007 (9) 8,845 4,377 1875 W. Mission Blvd. 6-Month Libor plus 6.25% March 29, 2024 8,722 - Center Village Prime plus 1.0% October 1, 2008 7,000 7,000 Ullman Tower Two Prime May 1, 2008 (10) 6,397 6,388 Barstow Produce Center Construction Loan Prime plus 1.0% December 14, 2007 (9) 5,819 - 1919 Vineburn Avenue Prime plus 1.0% July 1, 2008 5,500 5,500 Olive Street Towers Prime March 1, 2008 (11) 5,340 5,218 620 Gladys Avenue Prime April 1, 2008 5,051 - 801 E. 7th Street Prime March 1, 2008 4,400 - 3rd & Omar Prime plus .25% August 15, 2010 2,605 2,619 2415 Washington Blvd. Prime January 15, 2008 960 - 788 S. Alameda Square(1) Prime plus .50% March 26, 2007 - 6,030 Meruelo Chinatown Village(1) Prime plus 1.0% April 14, 2007 - 5,000 San Fernando Court(1) Prime plus .50% November 30, 2007 - 4,016 1211 E. Washington Blvd(1) Prime plus .50% May 1, 2015 - 3,863 1500 Griffith Avenue(1) Prime plus .25% March 1, 2007 - 3,347 South Park Towers(1) Prime plus .25% March 1, 2007 - 3,107 1000 E. Cesar Chavez(1) Prime plus .25% March 1, 2007 - 2,475 230 W. Avenue 26th(1) Prime plus .25% April 1, 2007 - 2,255 Citrus Gardens(1) Prime plus .25% August 1, 2007 - 2,163 4th Street Center(1) Prime plus 1.0% February 22, 2007 - 2,000 Seventh Street Produce Market/Alameda Square(1) Prime plus 1.0% October 12, 2011 - 1,894 Vignes Village(1) Prime plus .25% March 15, 2007 - 1,828 2131 Humboldt Street(1) Prime plus .25% April 15, 2007 - 1,815 5707 S. Alameda(1) Prime plus .25% April 1, 2007 - 1,804 1211 E. Washington Blvd. (1) Prime plus .50% July 1, 2015 - 1,659 2131 Humboldt Street(1) Prime plus .25% February 1, 2007 - 1,236 4th Street Center(1) Prime plus .25% November 1, 2007 - 1,102 500 Mateo Street(1) Prime plus 1.0% June 23, 2007 - 1,000 Ceres Street Produce Center(1) Prime plus .25% February 15, 2007 - 947 2131 Humboldt Street(1) Prime plus .25% March 1, 2007 - 914 American Apartments(1) Prime plus 2.0% September 10, 2007 - 855 620 Gladys Avenue(1) Prime plus .25% April 1, 2007 - 842 American Apartments(1) Prime plus 1.0% December 1, 2008 - 833 Covina Village(1) Prime plus .50% June 28, 2008 - 786 American Apartments(1) Prime plus 1.50% August 1, 2007 - 690 620 Gladys Avenue(1) Prime plus .25% March 16, 2007 - 639 230 W. Avenue 26th(1) Prime plus .25% February 15, 2007 - 461 1000 E. Cesar Chavez(1) Prime plus .25% September 15, 2011 - 325 1000 E. Cesar Chavez(1) Prime plus .25% March 1, 2007 - 248 Pomona Village and Pomona Retail(1) Prime plus 1.0% April 1, 2007 - 14,063 717 W. 9th Street(1) Prime plus 1.0% March 20, 2007 - 9,325 Desmond Building(1) Prime plus 1.0% May 1, 2007 - 7,000 Total Variable Rate Mortgage Notes $ 148,502 $ 194,349 GRAND TOTAL $ 294,594 $ 342,643 (1) Note repaid with the net proceeds of our IPO. (2) Lender extended the maturity date from October 31, 2007 to November 30, 2008 upon our request. (3) We obtained a new loan to repay the debt previously encumbering this property. (4) Lender extended the maturity date from September 15, 2007 to January 15, 2009 and implemented a new interest rate of 7.5%. (5) Lender extended the maturity date from November 14, 2007 to December 14, 2007 upon our request. (6) Lender extended the maturity date from March 1, 2008 to March 1, 2009 upon our request. (7) Lender extended the maturity date from October 1, 2007 to April 1, 2008 upon our request. (8) Lender extended the maturity date from November 1, 2007 to February 1, 2008 and implemented a new interest rate of 1 month LIBOR plus 2.75%. (9) A mini permanent loan was pre-approved when we obtained the original loan. Upon expiration of the current construction loan, it will take the place of the current debt.The mini permanent loan has a maturity date of two years. (10) Lender extended the maturity date from August 1, 2007 to May 1, 2008 upon our request. (11) Lender extended the maturity date from September 1, 2007 to March 1, 2008 upon our request. 12 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS As of September 30, 2007, the six-month LIBOR was 5.42%, the one-month LIBOR was 5.48% and the Prime rate was 7.75%. As of December 31, 2006, the three-month LIBOR was 5.23% and the Prime rate was 8.25%. The weighted average interest rate of our debt was 7.77% and 11.51% at September 30, 2007 and December 31, 2006, respectively. At September30, 2007 and December31, 2006, the carrying value of the real estate securing the fixed and variable rate mortgages was approximately $492.5 million and $472.4 million, respectively. Several of the mortgage notes for properties held for development have an interest reserve with the respective lender. These reserves generally cover the estimated interest carrying costs during the mortgage term. As interest accrues it is added to the note balance up to the amount of the interest reserve. At September 30, 2007 and December31, 2006, there was approximately $0.7 million and $7.1 million, respectively, in the various interest reserve accounts. Thirteen of our mortgage notes are coming due within one year. For these maturing notes, we are actively engaged in extending, refinancing or seeking construction financing. 9. NOTES PAYABLE TO CalPERS On February11, 2005, our predecessor business entered into an agreement with the State of California Public Employees’ Retirement System (CalPERS) and obtained a mezzanine loan facility in the original principal amount of $150.0 million to acquire and develop Southern California real estate. The interest rate was 18%. The facility required monthly interest-only payments at a fixed 6.5% pay rate. The remaining 11.5% fixed interest was deferred until the maturity date of the loan facility. At December31, 2006, we had drawn $150.0 million from the CalPERS facility. The term of the loan was five years (maturing in February 2010), with two options to extend for one year each at the election of our predecessor business. At December31, 2006, our predecessor business owed CalPERS approximately $181.6 million in principal and accrued interest. During 2006, we made interest payments to CalPERS of approximately $9.9 million. On January30, 2007 in connection with our IPO, we paid all outstanding principal and accrued interest of approximately $184.2 million under the revolving CalPERS credit facility. 13 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 10. LOSS PER SHARE The following is a summary of the elements used in calculating basic and diluted loss per share (in thousands except for share data): For the Three Months Ended September 30, 2007 Period January30,2007 to September 30, 2007 Net loss attributable to common shares $ (4,070 ) $ (9,232 ) Weighted average common shares outstanding - basic 85,840,448 85,459,086 Net loss per share - basic and diluted $ (0.05 ) $ (0.11 ) For the three months ended September30, 2007 and the period January30, 2007 through September 30, 2007, the potentially dilutive shares were not included in the loss per share calculation as their effect is antidilutive. 11. EQUITY INCENTIVE PLAN On January30, 2007, we adopted an equity incentive plan. The purpose of the 2007 Equity Incentive Plan is to provide us with the flexibility to use restricted stock, LTIP units and other awards as part of an overall compensation package to provide compensation to attract and retain qualified personnel. The LTIP units are interests in the Operating Partnership that, upon the allocation of profits from the Operating Partnership over time, may be converted into the Operating Partnership’s common units (a “Partnership Common Unit”) and consequently, become redeemable by the holder on a one-for-one basis or, at the Company’s election, a share of the Company’s common stock or cash equal to the value of a share of our common stock. We have initially reserved 2,277,500 shares of our common stock for the issuance of awards under our equity incentive plan. The number of shares reserved under our equity incentive plan is also subject to adjustment in the event of a stock split, stock dividend or other change in our capitalization. Generally, shares that are forfeited or canceled from awards under our equity incentive plan will be available for future awards. Restricted Stock On January30, 2007, pursuant to our equity incentive plan, the Company awarded 314,436 shares of restricted stock to non-executive employees. An additional 81,000 shares of restricted stock were issued subsequently through September30, 2007. Restricted stock issued to non-executive employees vests one-third on each of the first, second and third anniversary dates of the grant. Also on January 30, 2007, 10,000 shares of restricted stock were issued to non-employee directors, which vest one-half on each of the first and second anniversary dates of the grant. During the period from January30, 2007 through September30, 2007, 38,700 shares of non-executive employee restricted stock were forfeited. As of September30, 2007, there was approximately $2.9 million of total unrecognized compensation cost related to the non-vested portion of restricted stock under the equity incentive plan, of which approximately $0.6 million relates to non-executive employees at development properties and is capitalized over the vesting term. The cost is expected to be recognized over a weighted average period of 2.4 years. The fair value of restricted shares outstanding as of September30, 2007 was approximately $3.7 million. Restricted Stock NumberofRestricted Stock Shares WeightedAverage Issuance Date Fair Value Outstanding at January1, 2007 — — Issued 405,436 $ 10.17 Forfeited (38,700 ) (10.25 ) Outstanding at September30, 2007 366,736 $ 10.16 14 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS Long-term Incentive Units Under our equity incentive plan, our operating partnership issued to certain executives an aggregate of 327,835 LTIP units on January30, 2007. These LTIP units are subject to a two-year restriction period during which the LTIP units and the Partnership Common units (into which the LTIP units are convertible) are prohibited from being redeemed or transferred, and vest over three years subject to certain continuing employment requirements. During the period from January30, 2007 through September30, 2007, compensation expense related to LTIPs was approximately $0.6 million. The compensation expense recognized during the three months ended September 30, 2007 was approximately $0.2 million. As of September30, 2007, there was approximately $2.0 million of total unrecognized compensation cost related to the LTIP units under the equity incentive plan. LTIP Units Number of Units Weighted Average Grant Date Fair Value Outstanding at January1, 2007 — — Granted 327,825 $ 7.71 Vested — — Outstanding at September30, 2007 327,825 $ 7.71 12. INCOME TAXES All operations are carried on through the operating partnership and its subsidiaries. The operating partnership is not subject to income tax, and all of the taxable income, gains, losses, deductions and credits are passed through to its partners. We are responsible for our share of taxable income or loss of the operating partnership allocated to us in accordance with the operating partnership’s Agreement of Limited Partnership. As of September30, 2007, we held a 99.6% capital interest in the operating partnership. For the three months ended September 30, 2007 and the period from January 30, 2007 through September30, 2007, we were allocated 100% of the losses from the operating partnership for financial reporting purposes. The provision for income taxes is based on reported income before income taxes. Deferred income tax assets and liabilities reflect the impact of temporary differences between the amounts of assets and liabilities recognized for financial reporting purposes and the amount recognized for tax purposes, as measured by applying the currently enacted tax laws. During the period from January30, 2007 through September30, 2007, the Company’s pre-tax loss generated a deferred tax asset of approximately $3.8 million resulting from the net operating loss carryforward (NOL). SFAS 109 requires that deferred tax assets be reduced by a valuation allowance if it is more likely than not that some or all of the deferred tax asset will not be realized. Realization of the deferred tax asset is dependent on us generating sufficient taxable income in future years as the deferred income tax charges become currently deductible for tax reporting purposes. As realization is not assured, management established a valuation allowance for the full amount of the NOL and no income tax benefit or expense was reported for the period from January30, 2007 through September30, 2007. 15 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS 13. COMMITMENTS AND CONTINGENCIES We have an ongoing build-to-suit construction agreement with Dynamic Builders that allows us to identify a property for development and Dynamic Builders will acquire the property and construct the improvements according to our specifications. The purchase prices upon completion of these projects vary according to construction costs. As of September30, 2007 and December31, 2006, our aggregate purchase prices upon project completion with Dynamic Builders totaled approximately $85.4 million and $120.9 million, respectively, of which $8.7 million and $6.0 million, respectively, had been paid in deposits and included in real estate held for development. We intend to close on the remaining contracts when such projects are completed, which is expected to occur within the next year. As of September30, 2007 and December31, 2006, we had other purchase contracts or agreements to acquire real estate development properties from third parties with aggregate contract prices of $20.7 million and $61.5 million, respectively. As of December31, 2006, we had two purchase contracts with the parents of Richard Meruelo to acquire land for $20.0 million and $17.0 million in Pomona and Los Angeles, California, respectively. As of September 30, 2007, the acquisition for the Los Angeles project for $17.0 million had not been completed, but a deposit of $.25 million has been made and we have acquired a 12.5% interest in the seller entity which may reduce the remaining amounts to be paid. On July 27, 2007, we completed the acquisition of the property located at 1875 West Mission Boulevard located in Pomona, California, from the parents of Richard Meruelo. The purchase price for the property was $20.0 million. We purchased the property subject to a variable rate mortgage of $8.7 million. The mortgage bears an interest rate of 6-month LIBOR plus 6.25% and matures in April 2009. As there are no prepayment penalties, we are planning to refinance the mortgage in the near term. We funded the remainder of the purchase ($11.3 million) in cash from the net proceeds of our IPO. Our commitments and contingencies include the usual obligations of real estate owners, operators and developers incurred in the normal course of business. In the opinion of management, the resolution of these matters will have no material impact on our consolidated financial position or results of operations. We maintain cash at insured financial institutions. The combined account balances at each institution periodically exceed FDIC insurance coverage and, as a result, there is a concentration of credit risk related to amounts in excess of FDIC insurance coverage. Management believes that the risk is not significant. 14. RELATED-PARTY TRANSACTIONS As of September30, 2007, we did not owe Richard Meruelo or entities affiliated with him any funds. As of December31, 2006, we owed Richard Meruelo or entities affiliated with him approximately $4.5 million related to net advances received for operational and development activities. These amounts have been included in the consolidated balance sheet under due to affiliates, net. As of September 30, 2007 and December31, 2006, our company was contingently owed approximately $22.6 million and $24.7 million respectively pursuant to an affiliates note receivable pursuant to an arrangement with two of our affiliates indirectly owned by Messrs. Richard Meruelo and John Charles Maddux. As discussed in greater detail below, this arrangement does not involve any borrowing by the two affiliates from us. Rather, the arrangement is akin to an “earnout,” pursuant to which we may issue common stock to the affiliates. In our formation transactions in connection with our IPO, we acquired a note receivable held by our predecessor business. The obligor on the note receivable is an entity owned by the two affiliates described above. We refer to this obligor as the “Taylor Yards entity.” The Taylor Yards entity in turn owns a property that we refer to as the “Taylor Yards property.” The note receivable evidences amounts drawn under our predecessor business’ credit facility provided by CalPERS, which amounts were loaned to the Taylor Yards entity by our predecessor business to acquire the Taylor Yards property. The Taylor Yards entity and the Taylor Yards property were not contributed to us as part of our formation transactions because the Taylor Yards property was, and remains, subject to condemnation proceedings by the Los Angeles Unified School District. However, the amount of consideration we delivered in our formation transactions for our initial projects to the two affiliateswas effectively reduced by an amountequivalent tothe note receivable. 16 Table of Contents MERUELO MADDUX PROPERTIES, INC. AND MERUELO MADDUX PROPERTIES (THE PREDECESSOR) NOTES TO CONDENSED CONSOLIDATED AND COMBINED FINANCIAL STATEMENTS Pursuant to the arrangement, we agreed that, if and when amounts owing under the note receivable are paid and are no longer subject to litigation risk, we will issue to the two owners of the Taylor Yards entity a total number of shares of common stock having a value equal to such payments (valuing the common stock for this purpose at the per share price in our IPO), plus pay their interest at the “applicable federal rate” in effect from the date of the IPO closing through the date of the stock issuance. On February 14, 2007, in consideration of payments made under the note receivable, we issued a total of 275,207 shares pursuant to the contingent issuance arrangement. Any further payment of the note receivable and any further contingent issuance of stock depends on the amount of the condemnation proceeds for the Taylor Yards property. The note receivable originally carried the same interest rate, repayment terms and maturity date as the CalPERS credit facility (See Note 9). The net proceeds from our IPO were used to pay off the CalPERS credit facility on January30, 2007, including amounts drawn in connection with the note receivable. In connection with the CalPERS pay off, we reduced the interest rate on the note receivable to 4.77%. As of September 30, 2007 and December31, 2006, the note receivable from affiliates has been included as a reduction of owners’ equity (deficit) in the combined or consolidated balance sheets. Following our IPO, we continue to provide legal services to the Taylor Yards entity under a new services agreement with the Taylor Yards entity effective as of January 30, 2007. Fees generated under the new agreement for the period January 30, 2007 thru September 30, 2007 totaled $28,000. Fees generated during the three months ended September 30, 2007 was $10,500. Any other services provided to Richard Meruelo or entities affiliated with him are billed directly to Mr.Meruelo and included in management fees in the consolidated statements of operations. We provide property management, leasing and development services to properties that are owned by a related party, namely Homero and Belinda Meruelo, the parents of Richard Meruelo. Management fees generated for the nine months ended September 30, 2007 and September30, 2006 totaled $0.1 million and $0.1 million respectively. Because of the nature and extent of transactions with affiliates, the accompanying consolidated financial statements may or may not be indicative of the condition that would have existed or the results of operations that would have occurred if our predecessor business had operated without such affiliates. 15. SUBSEQUENT EVENTS On November 6, 2007, we signed a lease agreement with one of our largest tenants to extend their lease for seven years at a rental rate of $2.8 million per year (3.0% annual base rent increases), which is an increase of $1.5 million per year over the rental rate of their previous lease.The lease is effective as of November 1, 2007 and has an option to extend, exercisable at the option of the tenant for an additional five years. 17 Table of Contents Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains various “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. We intend for such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we include this statement for purposes of complying with these safe harbor provisions. Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts. In some cases, you can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “would,” “could,” “should,” “seeks,” “approximately,” “intends,” “plans,” “projects,” “estimates” or “anticipates” or the negative of these words and phrases or similar words or phrases. Statements regarding the following subjects may be impacted by a number of risks and uncertainties: • our business and investment strategy; • our projected results of operations; • completion of any pending acquisitions, including our successful acquisition of properties subject to build-to-suit contracts, executory purchase contracts in litigation or purchase options; • our ability to use the proceeds of our offering effectively and manage our anticipated growth; • our proposed development and redevelopment of our projects and our uses of projects after such development or redevelopment; • our ability to obtain land use entitlements; • our ability to obtain future financing arrangements; • our statements relating to future dividends; • our understanding of our competition and our ability to compete effectively; • market and industry trends in the United States, primarily Southern California; • projected capital and operating expenditures (including projected redevelopment costs); • state of the real estate industry, particularly with respect to commercial, residential and mixed-use projects; • availability and creditworthiness of current and prospective tenants; • interest rates; and • lease rates and terms. The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. These beliefs, assumptions and expectations are subject to risks and uncertainties and can change as a result of many possible events or factors, not all of which are known to us. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. You should carefully consider these risks before you make an investment decision with respect to our common stock, along with the following factors that could cause actual results to vary from our forward-looking statements: • the factors referenced in our Annual Report on Form 10-K for the year ended December31, 2006, including those set forth under the sections captioned “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the factors included in this report under “Item 1A. Risk Factors;” • general volatility of the capital markets; • changes in our business and investment strategy; • availability, terms and deployment of capital; • availability of qualified personnel; • perception of the commercial and residential subsegments of the real estate industry; • changes in supply and demand dynamics within the commercial and residential subsegments of the real estate industry; 18 Table of Contents • availability of purchasers of our projects; • change in costs associated with development or redevelopment and repositioning of projects; • changes in interest rates; • changes in applicable laws and regulations (including land use entitlement processes); • changes in political climates that may affect our proposed development and redevelopment projects; • state of the general economy and the greater LosAngeles economy in which our projects are located; and • the degree and nature of our competition. We cannot guarantee future results, levels of activity, performance or achievements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this report. We do not intend and disclaim any duty or obligation to update or revise any industry information or forward-looking statements set forth in this report to reflect new information, future events or otherwise. References in the discussion below to “we,” “our,” “us” or “our company” refer to Meruelo Maddux Properties, Inc. and its direct and indirect subsidiaries. Company Profile We are a self-managed, full-service real estate company that develops, redevelops and owns commercial and residential properties located in downtown Los Angeles and other densely populated urban areas in California that are undergoing demographic or economic changes. As of September 30, 2007, we own, lease with rights to purchase and have rights to acquire interests in 56 projects. We were organized on July5, 2006 to acquire substantially all of the interests and assets and to succeed to the business of our predecessor, Meruelo Maddux Properties, which we will collectively refer to herein as our predecessor business. Our predecessor business was a combination of entities whose controlling interest was owned by Richard Meruelo and non-controlling interest was owned by John Charles Maddux. We are structured as a taxable corporation under Subchapter C of the Internal Revenue Code of 1986, as amended (the “Code”) and refer to our structure as an Up-C structure, which is similar to the umbrella partnership real estate investment trust, or UPREIT, structure used by many real estate investment trusts, or REITs. On January30, 2007, we consummated our initial public offering (our “IPO”) and sold to the public 40,000,000 shares of our common stock. On February14, 2007, the underwriters of our IPO exercised their option to purchase an additional 5,550,000 shares of our common stock, and we also issued 275,207 shares to affiliates of Messrs.Meruelo and Maddux that we had a contingent obligation to issue (we have a remaining obligation to issue up to 2,261,388 shares). As of September30, 2007, we had 85,844,900 shares of common stock outstanding. Including proceeds from issuance of shares pursuant to the over-allotment option, we raised approximately $425.7 million in net proceeds in our IPO, after the underwriting discount but before expenses related to our IPO. Results of Operations Executive Summary When reviewing this document, it is important to be aware that the company became a publicly owned entity on January30, 2007. Our results for the quarter ended September30, 2007, were as expected by management. We are first and foremost a development company, and while we seek to maximize net rental revenues, our primary objective is to maximize return on investment through development and redevelopment activities. In this regard, our development projects are progressing. We have substantially completed construction work on the residential portion of our Union Lofts project and are continuing the construction work on the restaurant/lounge space, which we anticipate will be completed by the fall of 2008.We have also continued construction activity on a 214 residential unit tower at 717 W. Ninth Street, which we anticipate will be completed in 2009. The IPO has significantly affected our results for the three and nine months ended September 30, 2007 as compared to the three and nine months ended September 30, 2006 during which period our predecessor business operated. We have used IPO proceeds to pay down existing mortgage debt and to pay off the CalPERS mezzanine loan facility incurred by our predecessor business as was contemplated in connection with our IPO. This has substantially reduced interest expense for the current year. We have also used IPO proceeds to acquire eight properties, three of which are identified here as rental properties. In addition, we acquired four parcels attached to existing rental properties and placed them in service upon purchase.These acquisitions, together with acquisitions of rental properties during 2006, have increased our comparable rental income as well as our rental expenses. A substantial portion of the remaining IPO proceeds have been invested in a money market account, increasing our interest income for the comparable time period. While we have seen an increase in revenue from rental properties during the first nine months of 2007 in comparison to the first nine months of 2006, this may not be a predictable measure of our performance for the future. The majority of our assets were acquired with development or redevelopment plans in mind and only ten of the 27 rental projects have a current use that is unlikely to be altered within the next five years. We classify a property as either a rental property or as real estate held for development. Some properties classified as real estate held for development may generate cash flow (for example, from parking operations), but such cash flow is ancillary to the development and is offset against other costs that are capitalized, rather than reported as rental income. Most of the properties categorized as rental properties were acquired in part or in whole for their redevelopment potential and as our market area continues to undergo significant change, the redevelopment potential of rental properties will increase. See below for additional information regarding our acquisition and development activities. Ongoing redevelopment activity at rental properties, or portions thereof, will continue to change gross rental property income on a portfolio-wide basis until such time that the majority of our current development pipeline has been fully developed. For example, during 2007, we terminated certain produce tenant leases at Alameda Square as we commenced redevelopment of portions of the project for retail and restaurant uses. Additionally, a long-term lease with Rockwell Collins at Pomona Village expired on January 31, 2007. Since its occupancy of this site would have interfered with our redevelopment plans for this project, we did not seek to renew this lease or relet the space to another tenant. This has the effect of temporarily reducing net operating income until such time as the development or redevelopment projects are completed and leased. During the first nine months of 2007 we experienced rental income declines at Seventh Street Produce Market due to county health department enforcement actions at this project. These enforcement actions resulted in a number of our tenants being forced to cease operations and ultimately leave their tenanted space. We believe these declines will be temporary and ultimately reversed as we implement a plan of best-practices tenant education as well as a physical rehabilitation for this facility. During the first quarter of 2007, we acquired the Washington Produce Market, which is a new produce market facility constructed pursuant to a build-to-suit agreement with Dynamic Builders. We have seen strong leasing activity in the past six months since the acquisition was completed. We see these circumstances as helping to confirm our strategy of constructing new wholesale food facilities that supplement and may ultimately replace aging wholesale facilities within the downtown Los Angeles market. In addition to these factors, we experienced several significant changes in our accounting as a result of our IPO that affect our results. These changes include certain purchase accounting adjustments recorded under Statement of Financial Standard (SFAS) No.141, Business Combinations, for the fair value of real estate, which affect depreciation and amortization expense. In addition, the adjustments increasing the fair value of the real estate subsequently increased our deferred income taxes, paid in capital and our reserve for property taxes. Acquisition and development activities The comparability of results of operations is significantly affected by our development and acquisition activities in 2007 and 2006. At September 30, 2006, we owned interests in 18 rental properties and 35 properties held as real estate for development. At September 30, 2007, we owned interests in 27 rental properties and 29 properties held as real estate for development. 19 Table of Contents Between October 1, 2006 and September 30, 2007, we acquired or placed in service the following nine rental properties. Properties Acquisition or Conversion Date Square Footage 5707 S. Alameda 10/1/2006 55,729 1000 E. Cesar Chavez 10/1/2006 50,373 1800 E Washington Blvd. 10/27/2006 108,744 Southpark Towers (currently operating as J Restaurant) 11/1/2006 11,829 Washington Produce Market (2640 Washington Blvd) 3/7/2007 31,876 230 W. Avenue 26th 4/1/2007 67,971 2000 San Fernando Road 4/2/2007 119,381 420 Boyd Street 6/27/2007 47,806 4th Street Center 9/30/2007 14,472 Total 508,181 In addition, between October 1, 2006 and September 30, 2007, we acquired or placed in service additional parcels attached to current rental properties. Properties Date of Addition Square Footage Crown Commerce Center 1/26/2007 18,500 905 E 8th Street 3/23/2007 3,597 Center Village 3/27/2007 66,135 620 Gladys Avenue 4/13/2007 49,959 Total 138,191 Comparison of three months ended September 30, 2007 to three months ended September 30, 2006 The following table reflects our condensed consolidated and combined statements of operations for the three months ended September 30, 2007 and 2006 (unaudited and in thousands): Three Months Ended September 30, Meruelo Maddux Properties, Inc. 2007 The Predecessor 2006 Increase (Decrease) Revenue: Rental income $ 5,980 $ 5,461 $ 519 9.5 % Management fees 68 38 30 78.9 % Interest income 523 693 (170 ) -24.5 % Other income 80 226 (146 ) -64.6 % 6,651 6,418 233 3.6 % Expenses: Rental expenses $ 3,776 $ 2,482 1,294 52.1 % Interest expense 2,667 4,555 (1,888 ) -41.4 % Depreciation and amortization 1,557 1,037 520 50.1 % General and administrative 2,721 1,495 1,226 82.0 % 10,721 9,569 1,152 12.0 % Loss before income taxes $ (4,070 ) $ (3,151 ) $ (919 ) -29.2 % 20 Table of Contents Rental income. Rental income increased by $0.5 million, or 9.5%, to $6.0 million for the three months ended September 30, 2007 compared to $5.5 million for the three months ended September 30, 2006. Operations at Washington Cold Storage, 2000 San Fernando Road, 788 South Alameda, 1ashington, and the J Restaurant, which had no or limited operations in the prior period, increased rental income by $1.2 million. This increase was offset by rental declines of $0.7 million at Pomona Village and Seventh Street Produce Market, which include the previously-discussed Rockwell Collins lease expiration at Pomona Village and rental income declines at the Seventh Street Produce Market that are related to health department actions. Management fees. Management fees increased by $0.03 million, or 78.9%, to $0.07 million for the three months ended September 30, 2007 compared to $0.04 million for the three months ended September 30, 2006. The increase is due to the management fees collected for services provided for the Taylor Yards property that were agreed upon during the IPO.Management fees were reduced on June 30, 2006 due to the condemnation proceedings and a cessation of development activities. Interest income. Interest income decreased by $0.2million, or 24.5%, to $0.5million for the three months ended September 30, 2007 compared to $0.7 million for the three months ended September 30, 2006. An increase of $0.3million is attributable to interest income from investing the funds from our IPO offset by a decrease in the interest income from affiliate note receivable of $0.5 million. With the payoff of the CalPERS credit facility, we reduced the interest rate on the affiliate note receivable from 18.0% to 4.77%. Other income. Other income which is primarily composed of leasing our space to businesses in the entertainment industry for filming decreased by $0.1 million, or 64.6%, to $0.08 million for the three months ended September 30, 2007 compared to $0.2 million for the three months ended September 30, 2006. The decrease is attributable to fewer filming contracts in the current period compared to the prior year. Rental expenses. Rental expenses increased by $1.3 million, or 52.1%, to $3.8 million for the three months ended September 30, 2007 compared to $2.5 million for the three months ended September 30, 2006. Most of the increase is attributable to the operation of rental properties placed in service after September 30, 2006. In addition, we began accruing for estimated property tax contingencies resulting from our formation transactions. Interest expense. Interest expense decreased by $1.9 million or 41.4% to $2.7 million for the three months ended September 30, 2007 compared to $4.6million for the three months ended September30, 2006. The decrease is due to the payoff of the CalPERS credit facility and other mortgage debt instruments from our IPO proceeds and the cessation of amortization of loan costs associated with the CalPERS note. Depreciation and amortization expense. Depreciation and amortization expense increased by $0.5 million, or 50.1%, to $1.5 million for the three months ended September30, 2007 compared to $1.0 million for the three months ended September30, 2006. This increase is primarily due to increased real estate values as a result of property acquisitions and the purchase of additional interests in the current portfolio in addition to a depreciation adjustment made to real estate values as a result of a land and building reallocation. General and administrative expenses. General and administrative expenses increased by $1.2 million, or 82.0%, to $2.7 million for the three months ended September 30, 2007 compared to $1.5 million for the three months ended September 30, 2006 as a result of our company going public in the current year.Since the IPO, we have added staff and infrastructure to accommodate the requirements of becoming a public company, which resulted in increased compensation and administrative costs such as director fees, director and officer insurance, investor relations fees and transfer agent costs.We have also incurred significantly higher consulting and professional fees associated with corporate governance and compliance with SEC regulations (i.e. Sarbanes-Oxley, audit fees).In addition, we implemented the 2007 Equity Incentive Plan, which resulted in stock compensation expense, which was not present in the prior period. 21 Table of Contents Comparison of nine months ended September 30, 2007 to nine months ended September 30, 2006 The following table reflects our condensed consolidated and combined statements of operations for the nine months ended September 30, 2007 and 2006 (unaudited and in thousands): Nine Months Ended September 30 2007 The Predecessor 2006 Increase (Decrease) Revenue: Rental income $ 17,285 $ 16,085 $ 1,200 7.5 % Management fees 200 248 (48 ) -19.4 % Interest income 2,757 2,945 (188 ) -6.4 % Other income 254 395 (141 ) -35.7 % 20,496 19,673 823 4.2 % Expenses: Rental expenses 10,526 6,380 4,146 65.0 % Interest expense 9,044 18,394 (9,350 ) -50.8 % Depreciation and amortization 4,675 2,864 1,811 63.2 % General and administrative 7,487 3,999 3,488 87.2 % 31,732 31,637 95 0.3 % Operating Loss (11,236 ) (11,964 ) 728 6.1 % Discontinued operations: Gain on sale of real estate - 1,329 (1,329 ) -100.0 % Loss before income taxes $ (11,236 ) $ (10,635 ) $ (601 ) -5.7 % Rental income. Rental income increased by $1.2 million, or 7.5%, to $17.3 million for the nine months ended September 30, 2007 compared to $16.1 million for the nine months ended September 30, 2006. An increase of $1.4 million is attributable to rental operations at Washington Cold Storage and 788 S. Alameda which had limited or no operation in the prior year. We also had increased rental income from several small properties slightly offset by rental declines at Pomona Village and Seventh Street Produce Market, which include the previously-discussed Rockwell Collins lease expiration at Pomona Village and occupancy decreases at the Seventh Street Produce Market that are a result of health department actions. Management fees. Management fees decreased by $0.05 million, or 19.4%, to $0.20 million for the ninemonths ended September 30, 2007 compared to $0.25 million for the nine months ended September 30, 2006. The decrease is due to the reduction in fees applicable to the Taylor Yards property. We reduced management fees on June30, 2006 due to the condemnation proceedings and the fact that developing activities ceased. Interest income. Interest income decreased by $0.2 million, or 6.4%, to $2.75 million for the nine months ended September 30, 2007 compared to $2.95 million for the nine months ended September 30, 2006. An increase of $2.0 million is attributable to interest income from investing the funds from our IPO offset by a decrease in the interest income from affiliate note receivable of $2.2 million. With the payoff of the CalPERS credit facility, we reduced the interest rate on the affiliate note receivable from 18.0% to 4.77%. Other income Other income which is primarily composed of leasing our space to businesses in the entertainment industry for filming decreased by $0.1 million, or 64.6%, to $0.08 million for the three months ended September 30, 2007 compared to $0.2 million for the three months ended September 30, 2006. The decrease is attributable to fewer filming contracts in the current period compared to the prior year. Rental expenses. Rental expenses increased by $4.1 million, or 65.0%, to $10.5 million for the nine months ended September30, 2007 compared to $6.4 million for the nine months ended September30, 2006. Most of the increase is attributable to the operation of rental properties placed in service during 2006 or 2007 and which had limited or no operations during the nine months ending September30, 2006. In addition, we began accruing for estimated property tax contingencies resulting from our formation transactions. 22 Table of Contents Interest expense. Interest expense decreased by $9.4 million or 50.8% to $9.0 million for the nine months ended September 30, 2007 compared to $18.4 million for the nine months ended September 30, 2006. The decrease is due to the payoff of the CalPERS credit facility and other mortgage debt instruments from our IPO proceeds and the cessation of amortization of loan costs associated with the CalPERS note. Depreciation and amortization expense. Depreciation and amortization expense increased by $1.8 million, or 63.2%, to $4.7 million for the nine months ended September 30, 2007 compared to $2.9 million for the nine months ended September 30, 2006. This increase is primarily due to increased real estate values as a result of property acquisitions and the purchase of additional interests in the current portfolio in addition to a depreciation adjustment made to real estate values as a result of a land and building reallocation. General and administrative expenses. General and administrative expenses increased by $3.5 million, or 87.2%, to $7.5 million for the nine months ended September 30, 2007 compared to $4.0 million for the nine months ended September 30, 2006 as a result of our company going public in the current year.Since the IPO, we have added staff and infrastructure to accommodate the requirements of becoming a public company, which resulted in increased compensation and administrative costs such as director fees, director and officer insurance, investor relations fees and transfer agent costs.We have also incurred significantly higher consulting and professional fees associated with corporate governance and compliance with SEC regulations (i.e. Sarbanes-Oxley, audit fees).In addition, we implemented the 2007 Equity Inventive Plan, which resulted in stock compensation expense, which was not present in the prior period. Gain on sale of real estate. Gain on sale of real estate decreased by $1.3 million for the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006, due to the sale of Leonis Cold Storage to an unrelated third party in May 2006. There were no corresponding sales during the comparable period during 2007. Liquidity and Capital Resources As of September30, 2007, we had cash and cash equivalents of approximately $11.2 million. The following table sets forth certain information with respect to the indebtedness that is outstanding as of September 30, 2007 (in thousands): Principal Balance Weighted Average Interest Rate Current Principal Due Fixed rate mortgage debt $ 146,092 7.00 % $ 32,765 Variable rate mortgage debt 148,502 8.53 % 97,837 Total consolidated debt $ 294,594 7.77 % $ 130,602 As of September30, 2007, we have approximately $130.6 million in principal maturing within one year. We do not intend to reserve funds to retire this debt upon maturity. We will instead seek to refinance this debt at maturity. As of September 30, 2007, our weighted average interest rate is 7.77%. At September 30, 2007, our notes payable secured by real estate represented 36.6% of our total market capitalization. On a go forward basis, our debt policy is to finance 60% to 70% of our total market capitalization. We define debt to total market capitalization as notes payable secured by real estate from the balance sheet divided by the sum of notes payable secured by real estate plus the market value of the shares outstanding. To date, the disruption in the credit markets, has not adversely impacted our ability to obtain financing from our regional and local market lenders. We believe we will continue to have access to sufficient operating capital because, among other reasons, many of our projects are not encumbered by any mortgage debt. We also believe that we may increase the amount of debt secured by other properties. We estimate that we can borrow approximately $100.0 million more on these unencumbered or under-encumbered projects.We have identified three development projects (Musica Latina Building, Camfield Retail Center and Ceres Street Produce Center) for sale and expect to sell or monetize other assets that have not yet been identified.We intend to fund our development and redevelopment projects primarily through construction and mezzanine financing. We are in discussions with various lenders to obtain various types of financing. During 2008, we will also need to fund the acquisition of six of our projects subject to purchase rights having an aggregate purchase price net of deposits of approximately $111.4 million. We have made deposits of $12.7 million on these projects. With the exception of Wall Street Market, the other five projects will be rental properties and will generate revenue when they are acquired. We intend to fund these projects by obtaining secured permanent financing once these projects are completed. 23 Table of Contents Management believes that the company will have sufficient capital to satisfy our liquidity needs over the next 12 months. We have identified three development projects that we intend to sell within the next year and are considering selling or monetizing additional projects.We are also in discussions with other entities about potential joint venture opportunities on some of our projects.In addition, we intend to improve cash flow by providing more leased space, improving occupancy, and increasing rental rates. We believe that this increase in cash flow will more than offset the additional increase in interest costs. We expect to reduce the negative cash flow from operating activities, averaging $0.5 million per month since becoming a public company, to zero over the next 12 months. Contractual Obligations During the first nine months of 2007, there were no material changes in our contractual obligations outside the ordinary course of our business except for the following: we paid approximately $184.2 million to pay all principal and interest outstanding under the revolving credit facility in the principal amount provided to our predecessor business by CalPERS; $111.3 million to retire mortgage debt instruments secured by certain of the projects we acquired in our formation transactions; and $100.1 million ($50.8 million net of loan proceeds) to fund the cash portion of the purchase price for interests in ten of our projects. Cash Flows Comparison of nine months ended September 30, 2007 to nine months ended September 30, 2006 Cash and cash equivalents were $11.2 million as of September 30, 2007 and $3.3 million as of September 30, 2006. Net cash used in operating activities decreased by $4.6 million to $6.1 million for the nine months ended September 30, 2007 compared to $10.7 million for the nine months ended September 30, 2006.The decrease is primarily due to lower interest costs paid, which is a direct result of our repayment of debt with the net proceeds of our IPO. Net cash used in investing activities increased by $165.7 million to $199.9 million for the nine months ended September 30, 2007 compared to $34.2 million for the nine months ended September 30, 2006.As a result of the net proceeds received from our IPO, we repaid $32.6 million in deferred interest on the CalPERS credit facility and acquired additional real estate of $80.6 million over the prior period.In addition, we actively continued our planned construction of our development properties, primarily Union Lofts, which resulted in an increase of $47.6 million in costs over the prior year. Net cash provided by financing activities increased by $176.2 million to $214.8 million for the nine months ended September 30, 2007 compared to $38.6 million for the nine months ended September 30, 2006.The increase is primarily attributable to the $455.5 million of proceeds received from our IPO partially offset by the repayment of the $150.0 million CalPERS credit facility, the net payments on notes payable secured by real estate of $48.0 million and offering costs and expenses related to our offering of $36.2 million. Off-Balance Sheet Arrangements As of September 30, 2007, we did not have any off-balance sheet financing arrangements. Item3. Quantitative and Qualitative Disclosures About Market Risk We are exposed to market risks related to fluctuations in interest rates on mortgage loans and other forms of debt financing. For fixed rate debt, changes in interest rates generally affect the fair value of the debt instrument, but not our earnings or cash flows. Conversely, for variable rate debt, changes in interest rates generally do not impact the fair value of the debt instrument, but may affect our future earnings and cash flows. As of September30, 2007, we had approximately $148.5 million in variable rate financing outstanding, which represented approximately 50.4% of total indebtedness. If interest rates were to increase or decrease by 100 basis points on our variable rate debt as of September 30, 2007, the combined change would increase or decrease our annual cash flow by approximately $1.5million. 24 Table of Contents Item4T. Controls and Procedures Evaluation of Disclosure Controls and Procedures We have established disclosure controls and procedures to ensure that material information relating to us, including our consolidated subsidiaries, is made known to the officers who certify our financial reports and to the members of senior management and the Board of Directors. Based on management’s evaluation as of September30, 2007, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures (as defined in Rules13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) are effective to ensure that the information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. 25 Table of Contents PartII. OTHER INFORMATION Item1. Legal Proceedings We are party to various lawsuits, claims and other legal proceedings, including those identified below, none of which we currently believe are material. There have been no material changes to the legal proceedings disclosed in the section entitled “Legal Proceedings” in our Annual Report on Form 10-K dated December31, 2006 and in our Quarterly Report on Forms 10-Q dated March 31, 2007 and June 30, 2007. There are other lawsuits, claims and legal proceedings that arise in the ordinary course of our business, including tenant eviction proceedings and other tenant disputes, and personal injury matters. We intend to vigorously seek judicial enforcement of our rights in these proceedings as well. Item1A. Risk Factors Other than with respect to the risk factors below, we do not believe there have been any material changes to the risk factors included in the section entitled “Risk Factors” in our Annual Report on Form 10-K for the year ended December31, 2006. The risk factors below have been updated since the filing of our annual report to provide information as of September 30, 2007. We may be unable to generate sufficient revenue from operations to pay our operating expenses or execute our business plans. Our predecessor business that operated our initial projects had cumulative net losses of approximately $10.0 million and $17.1 million for the years ended December31, 2005 and 2006, respectively. As of September 30, 2007, we had a negative working capital balance of $132.4 million. In addition, our predecessor business operated at a net profit of only $0.6 million and $0.02 million for the years ended December31, 2004 and 2003, respectively. Since becoming a public company, we have experienced negative cash flow of approximately $0.5 million per month. Accordingly, we are dependent on borrowing funds for any additional capital that we require for operating 27 rental projects, or funding development and redevelopment of our other 29 development projects or acquiring those of our projects that remain subject to acquisition rights and have not yet been purchased by us. Because of our limited working capital, we cannot assure you that we will be able to develop our portfolio or pay dividends. Any continued or future downturns in our operating results and financial performance, unanticipated capital improvements to our completed projects, or substantial increases in project design or redevelopment costs for our other projects, would harm our financial condition. If we cannot obtain additional financing, we will not be able to purchase all of our acquisition projects and our growth will be limited. We have used approximately $50.8 million of the net proceeds from our IPO to acquire interests in fifteen of our projects that are subject to pending purchase rights (including three purchase agreements entered into after our IPO). However, after we apply the net proceeds from our offering as we indicated in the prospectus for our IPO, we will not have sufficient cash to fund the approximately $111.4 million needed to acquire the interests in six of our projects that will still be subject to purchase rights. As a result, our ability to fund acquisitions, including of such remaining interests, development or other capital expenditures depends on the availability to us of additional debt or equity capital. Market conditions may make it difficult to obtain financing, and we cannot assure you that we will be able to obtain additional debt or equity financing or that we will be able to obtain it on favorable terms. We may be unable to renew leases or find other lessees, and a majority of our portfolio’s annualized base rents are set to expire before the end of 2007. We are subject to the risks that, upon expiration, leases may not be renewed, the space subject to such leases may not be relet or the terms of renewal or reletting, including the cost of required renovations, may be less favorable than expiring lease terms. As of September30, 2007, leases representing approximately 20.7% of the square footage of our owned projects are month-to-month leases, and an additional approximately 28.4% of the square footage of our owned projects was available for lease. In addition, leases constituting a substantial portion of the annualized base rent from our owned projects are scheduled to expire before the end of 2007 or in 2008. Leases scheduled to expire before the end of 2007 and existing month-to-month leases, when taken together, constitute approximately 53.6% of our owned portfolio’s annualized base rent, or approximately $12.4 million. If we are unable to promptly renew a significant number of expiring leases or to promptly relet the space covered by such leases, or if the rental rates upon renewal or reletting were significantly lower than the then current rates, our business may be harmed. Additionally, we may incur significant costs to renew expiring leases or lease vacant space. Any of these factors could cause a decline in our lease revenues, which could harm our profitability. 26 Table of Contents Item2.Unregistered Sales of Equity Securities and Use of Proceeds from Registered Securities On January30, 2007, we consummated our IPO and sold 40,000,000 shares of our common stock to the public at a public offering price of $10 per share. On February14, 2007, the underwriters of our IPO exercised their option to purchase an additional 5,550,000 shares of our common stock. Including the over-allotment option exercise, we raised approximately $455.5 million in gross proceeds, resulting in estimated net proceeds to us of approximately $419.3 million, after deducting approximately $29.8 million in underwriting discounts and an estimated approximately $6.4 million in other expenses relating to the IPO. We contributed the net proceeds from our IPO to our operating partnership in exchange for common units of limited partnership interest. All of the 45,550,000 shares were sold pursuant our registration statement on Form S-11 (registration no.333-137457), which was declared effective by the Securities and Exchange Commission on January24, 2007. During the three months ended September30, 2007, our operating partnership used approximately $21.1 million of the proceeds of our IPO, including proceeds from the over-allotment option exercise on February14, 2007 to fund the cash portion of the purchase price for interests in three of our projects and two parcels attached to existing projects. Item3. Defaults Upon Senior Securities None Item4. Submission of Matters to a Vote of Security Holders None Item5. Other Information None Item6. Exhibits Exhibit Description 31.1 Certificate of Chief Executive Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. 31.2 Certificate of Chief Financial Officer pursuant to Rule 13a-14(a) and Rule 15d-14(a) of the Securities Exchange Act, as amended. 32.1 Certificate of Chief Executive Officer pursuant to 18U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2 Certificate of Chief Financial Officer pursuant to 18U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 27 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Meruelo Maddux Properties, Inc. Date: November 14, 2007 By: /s/Fred Skaggs Fred Skaggs Chief Financial Officer (Principal Financial and Chief Accounting Officer) 28
